 UNITED STATES SUGAR CORP.United States Sugar CorporationandLake LocalLodge No.57, International Association of Machin-ists&AerospaceWorkers,AFL-CIO. Case12-CA-3578January 5, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn July 24, 1967, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged inthe unfair labor practices alleged in the complaint,and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-selfiled exceptions with a supporting brief, theCharging Party filed exceptions, and the Respond-ent filed exceptions with a supporting brief and abrief in reply to the General Counsel's exceptionsand supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order ofthe Trial Examiner and hereby or-ders that the complaint herein be, and it hereby is,dismissed.'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onJuly 21, 1966, by Lake Local Lodge 57, InternationalAssociationofMachinists& Aerospace Workers,AFL-CIO, herein called the Union or the Machinists,the General Counsel for the National Labor RelationsBoard, by the Regional Director for Region 12 (Tampa,Florida), issued a complaint, dated October 7, 1966,againstUnited States Sugar Corporation, herein calledRespondent or the Company or U.S. Sugar. With respectto the unfair labor practices, the complaint as sub-sequently amendedalleges, insubstance, that, without an11impasse having been reached in negotiations for an agree-ment, Respondent locked out its employees on or aboutJuly 5 and July 15, 1966, until agreement on a new con-tractwas reached on or about August 13, 1966, thatRespondent engaged in this conduct for the purpose offorcing and requiring the Union to accede to its bargain-ing proposals and to undermine and discourage member-ship in the Union, and that Respondent thereby violatedSection 8(a)(1) and (3) of the Act. In its duly filed answer,as subsequently amended, Respondent denies generallyall unfair labor practice allegations.Pursuant to due notice, a hearing was held before me atClewiston, Florida, on December 5 and 6, 1966, and onMarch 28 to April 1, 1967, inclusive. All parties ap-peared and were given full opportunity to participate inthe hearing, to introduce relevant evidence, to examineand cross-examine witnesses, to argue orally, and to filebriefs.On May 22, 1967, briefs were received from theGeneral Counsel and the Respondent. Thereafter, theparties were invited by me to file reply briefs. On July 10,1967, a reply brief was received only from Respondent.I have fully considered all briefs submitted by the parties.For the reasons hereinafter indicated, I find thatRespondent has not engaged in any unfair labor practiceswithin the meaning of the Act, and will accordinglyrecommend dismissal of the complaint in its entirety.Upon the entire record in the case, and from my obser-vation of the demeanor of the witnesses while testifyingunder oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent United States Sugar Corporation operatesa sugar mill at Clewiston, Florida, where it is engaged inthe manufacture, sale, and distribution of sugar and re-lated products. Respondent annually ships from its mill inClewiston, Florida, finished products, valued in excess of$50,000, directly to points located outside the State ofFlorida.Upon the above-admitted facts, I find that Respondentis engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows,and I find,thatLake Local Lodge 57,Interna-tional Association of Machinists& Aerospace Workers,AFL-CIO, is a labor organization within the meaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; The IssuesIn 1942 Sugar Mill Workers Local 23211, a Federallabor union affiliated with the American Federation ofLabor, was certified by the Board as the bargainingrepresentative of Respondent's employees. Thereafter,successive 1-year contracts were executed by the parties.In a November 1964 AFL-CIO supervised election,Respondent's employees elected to become affiliatedwith the International Association of Machinists andwere designated as Lake Local Lodge 57, the Charging169 NLRB No. 4 12DECISIONSOF NATIONALLABOR RELATIONS BOARDParty herein called the IAM or the Union. The Respond-ent agreed to recognize the IAM which took over theadministration of the existing contract with its expirationdate of March 31, 1965. Prior to its expiration, theRespondent and the IAM commenced negotiations for anew contract. After some 15 to 16 bargaining sessionsover a period of 5 to 6 weeks, the parties executed a new1 -year contract, with an expiration date of March 31,1966.Pursuant to the required notice, negotiations for a newcontract began on March 15, 1966. By June 30, approxi-mately 30 negotiating sessions had been held withoutagreement being reached. In accordance with its normalpractice after disassembly of the plant, Respondent hadin the meantime laid off about 300 employees on May 28for the annual "vacation-layoff" period, which normallypreceded a work period for repair and reassembly ofmachinery. After the July 4th holiday, the 300 employeeswere not recalled, as they had been in past years. On July15,Respondent shut down its plant and laid off theremaining approximately 75 to 100 unit employees "untilan agreement has been negotiated." After the June 30bargaining session, no further meetings were held untilJuly 19. From then until August 13, the parties met ninetimes and finally reached agreement. All employees wererecalled to work on August 14.The General Counsel contends, as the complaint al-leges, and the Respondent denies, that the layoff of July15 and the failure to recall the other laid off employeesafter the July 4th holiday constituted a lockout in viola-tion of Section 8(a)(1) and (3) of the Act. The principal is-sues litigated in this proceeding are (1) whether theparties had reached an impasse on June 30, 1966, in thecourse of good-faith bargaining, and, (2) whether Re-spondent was warranted in taking the aforestated action,even in the absence of a bargaining impasse.B. Summary of Negotiations Prior to the Shutdown'The Union was represented at the negotiations byGrand Lodge Representative E'Dalgo, President Hollon,Recording Secretary Wilcox, and an employee commit-tee,with E'Dalgo as chief negotiator. After the 10thmeeting, Grand Lodge Representative Usery was addedto the Union's negotiating team and from then on was itschief negotiator. The Respondent was represented byFred Sikes, vice president in charge of personnel and in-dustrial relations, his assistant, Earl Edwards, and HarryVaughn, Jr., the son of Respondent's president. Duringthe first two meetings, Sikes was the spokesman forRespondent. Beginning with the third meeting, AttorneysFisher and Gignilliat of the law firm of Fisher & Phillipswere added to Respondent's negotiating team. Either oneor the other, or both, were present at all remaining bar-gaining sessions. Fisher was the chief negotiator forRespondent and, in his absence, Gignilliat assumed thatrole.1.The first two meetings(March 15 and 28)At the first meeting held on March 15 the Unionpresented its written proposals for changes in the agree-ment. This covered everything except its wage proposals.The parties went through the proposals in a "generalway," with the Union explaining the meaning and pur-pose of the proposed changes. At the second meeting heldon March 28, which was a short session, Respondentasked the Union for clarification with respect to certainaspects of its proposals. Respondent proposed March 30as the next meeting date, and the Union agreed.2.The next eight meetings(March 30, April 4, 5, 6, 19, 20,2 1, and 22)As previously noted, Attorneys Fisher and Gignilliatappeared on behalf of the Respondent for the first time attheMarch 30 meeting. At this meeting Respondentpresented its written proposal for a new contract. Thiscomprised 23 pages; it admittedly was a "rather volu-minous" proposal and contained substantial languagechanges for much of the old contract. Respondent wentthrough the proposals, explaining to the Union that theproposed changes fell into three general categories asfollows: (1) the old agreement was rewritten in clearlanguage which both parties would understand and whichwould put into the contract the entire understandingbetween the parties; (2) it related to provisions in com-pliance with the law as to maintenance of membershipand discrimination against sex; and (3) it added clausescommon to collective-bargaining agreements such as ano-strike clause.The parties agreed that "language"or noneconomic proposals, as opposed to "money"proposals,would be discussed and disposed of first,and this procedure was followed.Further bargaining sessions were held on April 4, 5, 6,19, 20, 21, and 22, during which there were lengthy morn-ingand afternoonmeetingswhereinRespondent'sproposals were discussed and explained. These meetingsproduced little meaningful movement toward a contract.E'Dalgo advised Respondent that progress would be slowbecause Respondent's proposals allegedly totally rewrotethe agreement and that it would take time to educate thenegotiating committe as to the effect of the changes sothat the Union could advise the membership and beresponsible to the commitments of the agreement. TheUnion also took the position that Respondent's proposalswould make it almost impossible to air grievances, wouldresult in vitiating previously won arbitration decisions,and were "a hundred degrees contrary to what people hadbeen used to operating in the old procedure," and that theUnion was thereby placed in the position of defending itsgains for the past 20 years. Thus, E'Dalgo admitted thathe "was very cautious as to entering into stipulations ofchanges."3.The next 11 meetings(April 28 and 29, May 2, 3, 4, 5, 12, 13, 18, 19, and 20)As previously noted, Grand Lodge RepresentativeUsery entered the negotiations as the Union's chiefnegotiator at the 11th meeting held on April 28. At thatmeeting, Usery stated that Respondent's proposals con-stituted a rewriting of 70 percent of the old agreement anda change in the context of the agreement, that that wouldmake it difficult to arrive at an agreement in any reasona-ble length of time, that the Union wanted an agreement assoon as it could get one, but that it had to be one thatcould be negotiated and understood by the parties.'The factualfindingshereinafter set forth are essentially undisputed. UNITED STATES SUGAR CORP.13Further meetings were held on April 29, and May 2, 3,4, 5, 12, 13, 18, 19, and 20. These meetings reflect aperiod of marked progress on the "nonmoney items."Outstanding issues were discussed, and the parties madeproposals and counterproposals. Thus, at the instanthearingAttorney Gignilliat described the progress as"very, very good," and Attorney Fisher testified thatprogress was made "on many complex issues." By the21st meeting on May 20 all of the "nonmoney" itemsproposed by Respondent and the Union were resolved,except for the four items set forth in the margin. aWhen Usery announced that he would not be availableto meet until June 7, Respondent suggested that in orderto save time the Union should submit its economicproposals for Respondent's consideration prior to thenextmeeting.The Union thereupon caucused, andtoward the end of the May 20 meeting orally presentedsix economic proposals. Usery further informed Re-spondent that at a later time the Union would also pro-pose additional wage adjustments between various jobs,which were referred to as "inequities."4.The next eight meetings(June 7, 8, 13, 14, 15, 16, 28, and 29)At the June 7 meeting the Union presented its writteneconomic proposal which, in addition to the mattersstated orally on May 20, contained the wage adjustmentsor "inequities." The Union also proposed a 1-year agree-ment from date of ratification, with wages retroactive tothe expiration date of the old agreement. In the Respond-ent's view, the Union's economic proposals amountedto a 17.22-percent increase; exclusive of a proposed 6-percent bonus. The meeting closed with the Respondentpromising to present a counterproposal the following day.The June 8 meeting started late and lasted only about30 minutes due to the extremely inclement weather.Respondent presented its counterproposal on theeconomic issues. These reflected concessions in suchareas as wages, holidays, and inequities. The proposedwage increase was made retroactive to the expiration dateof the old contract. Respondent estimated that itsproposal equaled, a 3.37-percent increase, plus the 6-per-cent bonus. Usery announced that he was disappointedin the proposal and that they were not anywhere nearagreement; he stated that Respondent's proposals wouldbe discussed at subsequent meetings.Further meetings were held on June 13, 14, 15, 16, 28,and 29, which were mostly concerned with economic ar-guments. Pensions, insurance for seasonal employees,and labor grade structures were also discussed. Usery ad-mitted that at the June 14 meeting "we got down to whatI thought was some pretty hard bargaining on the Union'sside." He testified that the Union sought to communicateits critical demands without withdrawing proposals andthat "we didn't set forth anything as a final proposal, perse." At the June 16 meeting, Usery stated that it was theRespondent"s move to make another economic proposaland that this would get negotiations off "dead center." Headmitted that his request for a second proposal byRespondent was not based on any concessions the Unionhad made but rather on the economic arguments it had ad-vanced. Usery admitted that at the June 28 meeting heand Fisher "both commented on the progress of negotia-tions, each stating we were highly disturbed that we werenot reaching an agreement." He further admitted that inresponse to Fisher's question, Usery stated that "we areserious about all our proposals." Usery had told Fisherthat he was in a firmer position now than he had been be-fore because at a recent meeting the membership was 100percent behind him. Usery again argued that the Com-pany should make another proposal. Fisher replied thatRespondent felt it was about at its limit on economic con-cessions in its June 8 proposal, and was not in a positionto make additional concessions until the Union indicated"what would hit pay dirt."At the beginning of the June 29 meeting Usery advisedthat the Union had reviewed its position and agreed to afew modifications and concessions.3 Respondent then of-fered its second economic counterproposal.Thisrepresented an additional 1-to 5-cent increase over itsprevious wage offers, a different rate structure for in-creases, and a change in position as to granting leaves ofabsence. Respondent estimated that this offer equaled anincrease of 5.74 percent, not including the 6-percentbonus. The parties discussed this proposal. Usery statedthat the Union was "disappointed" with this offer, that"we were still a long way apart," and that he did not thinkRespondent was taking him seriously. Fisher replied that"I am taking it seriously and this is what concerns me, thefact that you are and appear to be firm on the position youare taking, and we have made two offers that we think arefair and substantial offers, and you are still at substan-tially the same place you were when you first made your'offer. That leads me to take you seriously, and I am surethe Company does." Before the meeting ended, Useryadvised that the Union would present a counterproposalthe following morning.5.The meeting on June 30The 30th bargaining meeting was held on June 30, withFederal Mediator McAllister present for the first time.4Usery advised the mediator how many meetings had beenheld, that Respondent had submitted a proposal the previ-ous day, that it was now the Union's turn to submit one,and that the Union was having its proposal typed andwould submit it after lunch. When Respondent and themediator requested the Union to submit it orally at thattime, Usery read the Union's proposal, which was thensubmitted in writing after lunch. In this proposal, theUnion reduced its wage demands from 39 cents to 36cents per hour for higher paid employees and from 19-1/2cents to 18 cents per hour for lower paid employees.Other minor concessions were made. The Respondent re-garded this proposal as representing an increase of 14 to15 percent, not including the bonus. Respondent ex-pressed great disappointment in the Union's proposal,and the parties recessed for lunch.PThese four areas follows- (1) article VII, a provision for the Respond-ent to promulgate work rules; (2) article VIII, §§ 5 and 12, the stretch-out article and Sundays off for certain field employees, (3) article X, § 5,a union proposal on job promotion, and, (4) article XV, a proposal forleave of absence for union work. Usery admitted that there was agreementon the language of article VII on May 19. He also admitted that on June29, the Respondent accepted the Union's position with respect to articleXV The other items were not resolved until August 13, the date a con-tract was finally executed.3 Such as withdrawing its request that odd cents be rounded off to a fullcent, withdrawing its proposal for elimination of wage spreadminimums,and withdrawing on the 15-cent field mechanic differential4Usery and Fisher had met informally on June 17 at which time theyhad agreed to call on the Federal Mediation and Conciliation Service. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the lunch period the mediator talked to eachparty separately. Fisher testified that during the after-noon sessionOur committee stated that we were not in a positiontomove further .... We stated that the Union'sposition was too far - we couldn't reach it; we hadnot enough leeway to possibly get within the range oftheir offer.We stated ... that we were notwilling to make a further move until we could seesomestated position firmly this time, because we hadmade two offers..Mr. Usery stated that theCompany's approximately six per cent - and, I be-lieve he stated it was - less two per cent, which heconsidered to be cost of living, would not get the jobdone... he againstated that we were not, in his words, Ibelieve, "not in the ball park." We were not takinghim seriously. I repeated again that we were takinghim seriously, and that I had nothing to offer at thispoint, because it appeared to me that we were hope-lessly apart.5Usery replied that he did not agree with Fisher's remarkthat they were hopelessly apart. He testified that hestated thatWe have moved; you have moved, and we havemoved in our last proposal to you. In fact, it was myfeeling wewere just now getting down to true collec-tive bargaining, that there had been proposals andcounterproposals and that we were dead serious....Mr. Fisher stated, "We didn't expect to get all of theitemsout of the way, we didn't expect to get all of thewages out of the way, either; that we didn't expect tocompletely wrap it up; however, we thought thatyour proposal would be more responsive to theproposal we had made, and that we would be closertogether," and that he felt that we hadn't moved verymuch,when in essence,we thought we had movedconsiderable ....Usery admitted that he stated that "we could reduce ourproposalsagain,but not in the light in which the Com-pany had told us on this particular date." He further ad-mitted that the Company stated that this was not their"final proposal" but "they had to know where we weremovingand we had to get off from some of the things wewere talkingabout."Usery testified that at or near the conclusion of themeeting,Mediator McAllister made the following state-ment or wordsto this effect:It does not seem asthough we can get anywhere. Itlookslike an impasse to me.Therefore, I am going torecess negotiationsindefinitely, subject to call byeither party or by me.Usery took exception to thisstatement, added that he didnot think the mediator had been there long enough tomake that type of judgment, and pointed out that therehad been offers and counteroffers and that they ought tocontinueto bargain.The meditor then talked aboutarranginga proposed"summit"meetingat the Atlanta office of the MediationService between Fisher, Usery, and Pierce, the RegionalDirector of the Mediation Service. Fisher stated that hewas available. Usery did not "close the door on it," butno definite meeting was set. The meeting had lasted about2 hours.C.Events Immediately Preceding the Shutdown6On July 1, 1966, the Union sent Respondent a tele-gram in which it stated, among other things, that the"Union stands willing and ready to meet and bargain ingood faith to conclusion of a new collective bargainingagreement." That same day the Union circulated a letterto its members, announcing a meeting for July 7 at whicha report would be made of the status of negotiations andRespondent's latest offer. Attached to the letter was acopy of the above-mentioned telegram to Respondent.Attorney Fisher answered the union telegram of July 1by a letter to Usery dated July 6, stating that:We agree with the Mediator that our prolongednegotiations are at an impasse and feel that he actedwisely in recessing further meetings pending a call byhim or by either of the parties. Your committee'sposition that the Company would have to "come along way" if we expect to get an agreement would,based upon my knowledge of the Company's posi-tion, confirm that we are a long way apart. On theother hand, the Company is always available forfurther negotiations with your Union at any time.Should you feel that the positions of your commit-tee has changed so that further negotiations would beproductive,we will be happy to meet with yourUnion upon request and on very short notice.7Also, on July 6 Respondent's president, Vaughn, Sr.,mailed and posted in the plant a letter to its employees,stating among other things that:We are making a conscientious effort to reach agree-ment with your elected representatives. We havemade numerous concessions and have proposedwage increases ranging from 7 cents to 14 cents perhour, details of which I am pleased to note the Unionexpects to furnish you in your meeting Thursday ofthisweek.We feel that our offer is extremelygenerous since it amounts to a package approximate-ly 6% retroactive to March 31, 1966. This, coupledwith a bonus of 6%, makes our total offer 12%.When you consider that the President of the UnitedStates has established a guideline of 3.2% increaseper year, we feel our offer to be most generous.We concur with the Union that you should make aspecial effort to attend this and all forth-comingmeetings at which negotiations will be discussed sothat you can ask questions and express your viewson these most important matters. We are hopeful thatour difference with your negotiating committee canshortly be resolved to our mutual satisfaction.On July 8, Usery advised Respondent and Fisher by tele-gram that the membership had rejected Respondent'slatest offer by a vote of 313 to 8, and again reiterated that5Usery testified that it was at the opening of the meeting that Fisherstated that he felt "we were hopelessly dead locked." I deem it unnecessa-ry to resolve this inconsequential conflict.6Unless otherwise indicated, the findings in this section are based onexhibits in evidence,admissions and undisputed testimony,and a com-posite of mutually consistent testimony of Usery and Fisher.In a reply letter dated July 13, Union Representative E'Dalgo statedthat "our minutes do not show in any way that he (the mediator) statedthat the parties had reached an impasse," and took "strong issue" withFisher "on this point." As previously found, Usery admitted that at ornear the conclusion of the June 30 meeting, Mediator McAllister stated,"it looks like an impasse to me," and recessed negotiations indefinitely. UNITED STATES SUGAR CORP.15"we are willing and ready to meet at a mutually agreeabletime and place."Meanwhile, each day during the week beginning withTuesday, July 5, Fisher advised Pierce, the Atlanta Re-gionalDirector of the Federal Mediation and Concilia-tion Service, that he was available to meet and askedPierce to contact Usery and schedule a meeting. Useryadmitted that Pierce had called him several times thatweek before Friday, and that Usery was engaged in otherimportant matters involving an airlines strike which com-menced that week.When Fisher learned that Pierce had been unable toschedule a meeting, Fisher himself placed a telephone callto Usery at his Cocoa, Florida, office on Saturday morn-ing, July 9. When Usery returned the call that morning,Fisher stated he had been advised by Pierce of his inabili-ty to reach Usery to schedule a meeting, and urged that itwas "imperative that we got together and try to continueour negotiations." Usery expressed the same concern forthe need of a further meeting but stated that he was tiedup at the Cape, was out of his office a good deal, and thathe could not at that time say when they could meet. Theythen discussed what each felt were the major issuesbetween them and the possibility of a contract for a longerterm than the traditional 1-year period as a way to "getover the hump" on wages and additional holidays byproviding for deferred wage increases and deferredholidays. Usery admitted that Fisher did not say that thiswould do the job, but that he agreed to talk to PresidentVaughn about it. Fisher stated that he would be withRespondent in Clewiston, Florida, on Monday, July 11,and offered to meet Usery at that time in Clewiston or tofly that day to Usery's office in Cocoa. Usery replied thathe had to be on the Cape on Monday and that he couldnot say at that time whether he would be available inCocoa. The conversation ended with Fisher agreeing totelephone Usery on Monday, July 11, about arranging ameeting after Fisher had talked to Respondent's officialsin Clewiston.On Monday, July 11, Fisher went to Clewiston and in-formed Respondent's officials about his and Pierce's ef-forts to schedule another meeting, and that Fisher was tocallUsery that day. Fisher then telephoned Usery atCocoa and his office advised that Usery was not availa-ble.Fisher left word for Usery to return the call, butUsery did not call that day. That afternoon, in reply toprevious letters and telegrams circulated by the Unionabout their availability to meet, Respondent sent tele-grams to Usery and Pierce, stating Respondent'swillingness to resume negotiations "any time and placedesignated by Mediation Service or requested by you."Fisher sent a similar telegram in his own name to themediator.On Tuesday morning, July 12, Usery's officetelephonedClewiston for Usery who was returningFisher's call of the preceding day. Usery stated he wassorry he had not returned the call the preceding day butthat he had been too busy. Fisher asked when they couldget together and whether Usery could come to Clewiston.Usery replied that he would have to check his schedule,and asked how long Fisher would remain in Clewiston.When Fishier stated that he planned to return to Atlantathat night, Usery promised to call Fisher at his home inAtlanta Tuesday night. During the conversation Fisherasked 'Usery what thought he had given to the subjectmatter they had discussed in their last telephone conver-sation on July 9. Usery replied that he had given it "quitea bit of thought," but that he had not had time to discussitwith Hollon, the president of the Local, and with GrandLodge Representative E'Dalgo. He also stated that hethought they could work out something in that respect butthat they would talk further about it the following day.Meanwhile, that day Respondent's officials discussedwith Fisher the alternatives open to them in the event nomeeting with Usery could be arranged for the immediatefuture.After canvassing the entire situation, Respond-ent's officials decided that "if we could not get a meetingwhich would give us some hope of getting more produc-tive negotiation," the only alternative left "was to go onand lay off the remainder of our employees, in hopes thatthat would force resumption of negotiations." Althoughtentative notices to that effect were prepared that day, thefinal decision was to take no action pending Usery'spromised telephone call to Fisher that Tuesday night,July 12.On Wednesday morning, July 13, Fisher telephonedRespondent's officials in Clewiston and advised thatUsery had not kept his promise to call Fisher the preced-ing night. The officials replied that they would proceedwith the posting of the layoff notices. Later that morning,Usery telephoned Fisher at Atlanta. He stated he wassorry he had not called the preceding night. In responseto Fisher's question, Usery agreed to meet with Fisher atClewiston on July 19. This was the first time that the July19 date was mentioned. Fisher did not at that time adviseUsery of the contemplated shutdown. Fisher then im-mediately placed a call to Clewiston, but was unable tocontact Respondent's officials until after lunch. He in-formed them of Usery's call and agreement to meet inClewiston on July 19, and was advised that the shutdownnotices had already been posted. They then discussed theadvisability of canceling the layoff which was to be effec-tive at the end of the workday on July 15. PresidentVaughn decided to go ahead with the layoff because hehad no reason to feel that the next meeting, which wasstilla week off, would be any more productive towardsreaching an agreement. That afternoon, Fisher againtelephoned Usery and advised him of Respondent's con-duct with respect to shutting down operations until a bar-gaining agreement was reached. Usery replied that he feltitwas "the damnest thing that had ever happened to mesince I'd been in the labor movement."The findings hereinabove set forth with respect to thescheduling of the July 19 meeting are based on thecredited testimony of Attorney Fisher. Usery testifiedthat in his July 9 telephone conversation with Fisher onSaturday, "we talked about a meeting, a future meeting.We talked about July 19 as our next meeting, and he wasto call me on Monday." He further testified that July 19was confirmed as the next meeting date in his telephoneconversation with Fisher on the morning of July 12.Usery on the whole impressed me as a very forthright,honest, and credible witness. However, I am convincedthat in this respect he was honestly mistaken. On two oc-casions on cross-examination, he admitted'that that "wasprobably the most hectic week" he had been in and that"as I said, that was about as hectic a time as I have everbeen in." He also admitted that on July 11 Pierce read tohim a letter which Pierce addressed to Fisher and inwhich Pierce described the following telephone conversa-tion he had with Usery on July 11:Mr. Usery advised me that at the present time histime was fully taken up with problems out of thepresent airline's strike and just as soon as his 16DECISIONSOF NATIONALLABOR RELATIONS BOARDschedule would permit, he would phone me and ad-vise me as to what date he could meet for the purposeof discussingpossible areas of settlement.Usery did not challenge the correctness of this statementwhen read to him by Pierce. His conduct in this respectis inconsistantwith his testimony that he had alreadyagreed to meet on July 19. Also, the previously men-tioned telegrams from Fisher and Respondent to Useryand the Mediation Service, sent late in the afternoon onJuly 11, in which they agreed to meet at "any time andplace,"are inconsistentwith Usery's version of Satur-day's conversation on July 9. Upon receipt of these tele-grams, Usery made no protest that he had already agreedto a July 19 meeting date. Usery had testified that thepurpose of Fisher's call on July 11, which Usery returnedon July 12, was to confirm the July 19 meeting date. Yet,he makesno mentionof this in his description of thistelephone conversation on direct examination. It is onlyon cross-examination that he claims the July 19 date wasconfirmed in this conversation. Moreover, on direct ex-amination, he testified that it was in the telephone conver-sation on the morningof July 13 that "we confirmed thedate on the 19 as a confirmed date for ameeting." This isconsistent with Fisher's version. In addition, Usery ad-mitted on cross-examination that he "might have" agreedto call Fisher at his home on the night of July 12, and that"I wouldn't say that I did not" so agree because that "wasabout a hectica time asIhave ever been in." Histelephone call to Fisher on July 13 is more consistentwith Fisher's version of a promise to call on the night ofJuly 12 to arrangea meetingdate.Under all the circum-stances, I do not credit Usery's contrary testimony in thisrespect.D. The ShutdownAs previously noted, on Wednesday, July 13, Respond-ent during the noon hour posted the following notice inthe plant andsent messengersaround to the various com-munitieswhere the employees lived to mail similarnotices to the employees. This notice, dated July 13,1966, is addressed to the employees represented by theUnion, and is signed by Respondent's President Vaughn,Sr. It recites the Company's concern with the status ofnegotiations,the inability of the mediator to arrangeanother meetingbecause of Usery's unavailability tomeetduring theairline's strike, and that the Company be-lieves the Union "is not bargainingin good faith" and is"deliberatelystalling" until the fall in the belief that theCompany would then be in a position where it would haveto accept the Union's "unreasonable demands." Thenotice thenstates:In view of this, we have decided that we have nochoice but to shut down. Accordingly, as of the endof the work day Friday, July 15, all employees ofMachinists Lake Local No. 57 hold bargaining rightswill be laid off (except a few on essential jobs). Workwillnot resumeuntilan agreement has beennegotiated.On July 15, the Respondent closed its operations, andlaid off theremaining75 to 100 bargaining unit em-ployees. This was in addition to the approximately 300employees laid off on May 28, and who in precedingyears were recalled shortly after the July 4 holiday.E. Summary of Negotiations After Shutdown(July 19, 20, 27, 28, and 29, August 3, 4, 12, and 13)Nine meetings were held in July and August after theshutdown, with a Federal mediator present at each meet-ing.The first union concession was made at the sixthmeeting on August 3. An agreement was finally reachedand a memorandum signed on August 13. The term of theagreement is from August 15, 1966, to February 18,1968.All laid-off employees returned to work on August 14,1966.F.Contentions of the PartiesAll parties concede that the purpose of the lockout inthis case was to exert economic pressure upon the Unionto arrive at an agreement satisfactory to Respondent. Theparties further agree that the Supreme Court's decision inAmerican Ship Buildingsrequires a finding that thelockout is permissible and lawful if it followed an im-passe in negotiations. The General Counsel, however,contends that no impasse existed prior to the lockouts,that any impasse which may have existed was not abona fide one because Respondent had not bargainedin good faith, and that any bona fide impasse which mayhave existed on June 30, 1966, was broken by the sub-sequent communications between Usery and AttorneyFisher prior to the shutdown. He therefore contendsthat the failure to recall the May 28 laid-off employeeson or about July 5 and the layoff of the remaining unitemployees on July 15 constitute an unlawful lockout inviolation of Section 8(a)(1) and (3) of the Act.Respondent, on the other hand, contends that theparties reached an impasse on June 30, 1966, in thecourse of good-faith bargaining which made permissiblethe subsequent lockout of the laid-off employees and theremaining unit employees still at work. Respondentfurther contends that its action was motivated by signifi-cant economic justification which rendered the lockoutpermissible and lawful even in the absence of any im-passe.G. Concluding Findings1.Good-faith bargainingAt the instant hearing, the General Counsel stated, andGrand Lodge Representative Usery testified, thatRespondent had not engaged in good-faith negotiationsprior to the shutdown, both pointing to certain actionsand events to support their contentions. Upon considera-tion of the entire record as a whole, I find, contrary to thecontentions of the General Counsel and the Union, thatRespondent engaged in good-faith negotiations with a sin-cere desire to reach agreement. Thirty bargaining ses-sions were held over a period of about 4 months. Anydelays involved in scheduling meetings were at least asmuch attributable to the Union as to Respondent,although I am convinced that both parties acted in goodfaith in this regard. All outstanding issues were fullydiscussed.Respondentmade proposals, counter-proposals, and concessions. All but four nonmoney itemswere resolved before any money proposals were sub-mitted. In due course, Respondent furnished the Union8American Ship Building Co. v. N.L.R.B.,380 U.S. 300. UNITED STATES SUGAR CORP.17with requested information and data. By June 30, onlythree nonmoney items remained unresolved, and agree-ment had already been reached on the language of one ofthese three.Respondent also made concessions andcounterproposals on the money items. I am not per-suaded that the following enumerated actions and eventscriticized by the General Counsel and the Union, eithersingly or collectively, warrant a finding of bad-faith bar-gaining on the part of Respondent:a.Employing attorneys as negotiators and length andcharacter of Respondent's proposalThe Union criticized Respondent for employing skillfulcounsel as negotiators, and complained of Respondent'slengthy proposal and extensive language changes, claim-ing that it nullified gains which the Union had won in ar-bitration decisions.Respondent concedes that its proposal of March 30was a lengthy one which contained substantial languagechanges for much of the old contract. It explained itsreasons for its action in this respect both at the bargainingsessions and at the instant hearing, as follows. After theUnion became the bargaining representative in 1964 andtook over its predecessor's contract, Respondent be-lieved and contended that the Union had also agreed torecognize and to continue the oral understandings whichRespondent had with the Union's predecessor. TheUnion disagreed, and took positions contrary to Respond-ent's understanding of the total agreement between theparties, which led to many grievances and to four arbitra-tion decisions.After the 1966 negotiations had com-menced, Respondent received the last two of the four ar-bitration decisions, referred to as theBlackDecisions,which were adverse to Respondent's position and un-derstanding of the agreement between the parties. It wasat that time and as a result of these decisions that Re-spondent, contrary to its past practice of doing its ownnegotiating, decided to employ experienced labor rela-tions attorneys to handle its negotiations and to write acontract which would set forth what both parties un-derstood to be their complete agreement and which wouldbe understood by everyone, including experienced ar-bitrators.This accounted for Respondent's lengthyproposal and substantial language changes, and for Attor-neys Fisher and Gignilliat entering the negotiations at thethirdmeeting on March 30. Needless to say, GrandLodge Representatives E'Dalgo and Usery were also ex-perienced and skillful negotiators, as the record amplydemonstrates.Under the circumstances, I find that Respondent's ac-tion and conduct neither disclose nor warrant any in-ference of bad faith.b.Delay in commencing negotiationsDuring negotiations, the Union complained of thedelay in commencing negotiations in view of Respond-ent's long proposal, the extensive language changes, andthe fact that the old contract was to expire on March 30,1966.The facts leading to the scheduling of March 15 as thefirst negotiating meeting are as follows:The Union gave timely notice of its desire to negotiatea new agreement on January 26, 1966. The Respondentresponded on February 4, requesting a list of employeeswho would represent the Union in negotiations. OnFebruary 25, the Union furnished the list of seven em-ployees and Grand Lodge Representatives Usery andE'Dalgo, with Usery's name heading the list of negotia-tors.Thereafter, Sikes, Respondent's vice president incharge of personnel, contacted the Union and scheduleda meeting for March 15. The Union made no effort toseek an earlier meeting. The Respondent did not schedulean earlier meeting because at that time it had not yetreceived the two above-mentionedBlackDecisions andwas convinced from its past experience that a contractcould be negotiated in 15 or 16 meetings.Under the circumstances, no bad faith may be imputedto Respondent.c.Cancellation of the contractThe Union criticized the Respondent for canceling the1965 agreement during negotiations.Article XX, section 5 of the 1965 agreement states, inr art, as follows:If after entering negotiations the parties fail to reachagreement on modifications or amendments by April1st, 1966, at any time during which this agreementremains in full force and effect, either party may ter-minate the agreement upon 5 days written notice tothe other.Pursuant to this provision, Respondent on April 22,1966, notified the Union in writing of the termination ofthe contract as of May 1, 1966. This occurred at the endof the 10th bargaining session, after agreement on onlyfour relatively minor issues had been reached. AlthoughUsery headed the list of negotiators furnished to Re-spondent, he had not appeared at any of the meetings.Based on past experience, Respondent was convincedthat participation by Usery would stimulate greaterprogress in the bargaining sessions. It took the foregoingaction because, as Gignilliat testified, "our feeling wasthat if we terminated the contract Usery would come inand that negotiations would move faster." Terminationof the agreement did in fact bring Usery into the nego-tiations and facilitate greater progress.Respondent had a lawful right to terminate the agree-ment. Its exercise of that right, under the circumstanceshereinabove set forth, does not demonstrate any badfaith.d.Cancellationof the checkoffThe Unioncomplained because after cancellation ofthe agreement,Respondent unilaterally discontinued thecheckoff.Article XVII,section 2 of the 1965 agreement states,in part,as follows:The corporation shall deduct from the pay of eachemployee who is a member of the Unionand coveredby this agreement,allUnion membership dues in-cluding initiation fees(if payable),provided that atthe time of such deductions there is in the possessionof the Corporation a written assignment executed bysaid Union member. [Emphasis supplied.]After thecontract was terminated'.,Respondent discon-tinued its checkoff. However, as the above clause speci-fies,Respondent's checkoff obligation was linked to theperiod the contract remained in force. When the contractwas terminated,the duty no longer existed.The Boardhas held that unilateral discontinuance of checkoff, under 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDthese circumstances,does not demonstratebad-faith bar-gaining violativeof the Act.9e.Failure to pay bonusDuring negotiations,theUnion complained of Re-spondent's failure to pay the annual 6 percent customarybonus.In the past,Respondent has customarily paid an annual6-percent bonus to its employees a few weeks after thegrinding(harvesting)season and prior to the May vaca-tion period.In 1966 Respondent did not pay the bonus atthe usual time.However,it is undisputed that in prioryears the bonus had never been paid before the contractwas consummated.Indeed,no contract negotiations wereever in progress when the bonus was paid in the past.Respondent regarded the bonus as a money item andspecifically included it in its economic proposals. Whenthe contract was finally consummated,the 6-percentbonus was paid as in prior years.Ifind no probative evidence of bad faith in Respond-ent's action in this respect.f.Failure to stipulate a recall datefor employees laid offon May 28Respondent's harvest or grinding season runs from thefirst of November of each year through the latter part ofthe following March.Immediately after the end of thatseason,the mills are stopped and there follows a period ofdisassembly for about 2 months. During this period,which runs until the middle or late May, the equipment isdisassembled and inspected,and a determination is madeas to the extent of needed repairs and parts to be ordered.Traditionally,a "vacation-layoff' period,involving about300 employees,follows the disassembly period while thenecessary parts are ordered and preparation made for therepair season.Thisperiod,during which most of the laid-off employees take their accrued vacations,runs fromlateMay until shortly after the July 4th holiday,at whichtime they are recalled for the repair period which runsuntil about November 1. In the past, the return date,which had never varied more than I to 3 days after July4,was specified in the layoff notice.In 1966 the annuallayoff notice was posted on May 25,to be effective onMay 28.Although the notice indicated that the em-ployees would be recalled to work,itdid not, unlikeprevious notices, contain a specific date for employees toreport back to work.The Union complained of Respond-ent's departure from its past practice in this respect andof Respondent's failure to give the Union a specific recalldate when requested in the June meetings.At the instant hearing Respondent explained its deci-sion not to give a specific recall date as follows: Respond-ent was engaged in contract negotiations which had goneon longer than any it had ever experienced,and did notknow with any degree of certainty that it could arrive ata contract.Itwas therefore unable to make definite plansat that time concerning the extent of repairs or the start ofplanned capital improvements for fear of the economicconsequences resulting from being caught in a work stop-page if they were unable to arrive at a contract.There wasalso a forthcoming acreage allotment hearing in Junewhich might have a bearing on Respondent moving backthe starting date of the mill.During the negotiating meetings Respondent merelytold the Union that the acreage allotments had not been-determined and that the length of the repair season wasunknown.Respondent deemed it to be poor bargainingstrategy to point out the specifics of its vulnerability. Inthe past, contract negotiations were never under waywhen the "vacation layoff' occurred. Nor had there beenany uncertainty in the past as to what repairs and im-provements could be made during the repair season.In the light of Respondent's overall conduct in thenegotiations during the period from March 15 to June 30,Ido not regard Respondent's actions in this respect asdemonstrating that it had not engaged in good-faithnegotiations.g.Failure to discussunionproposalsThe Union complained that its proposals were notdiscussed.The Union and Respondent had agreed to discuss non-money proposals first, and the Union admittedly hadfewer nonmoney proposals than Respondent. Thus,Usery admitted that "the parties had agreed that wewould seek to get all the contractual language out of theway before we would talk about economics,. per se.Therefore, many of our proposals being economic, bynecessity, they was set aside." In any event, all companyand union nonmoney proposals, except four, weredisposed of by May 20, and there was adequate discus-sion of union proposals thereafter.No bad-faith characterization or motive may be im-puted to Respondent's conduct in this respect.h.Failure to furnish requested bargaining dataDuring some of the meetings the Union complained ofRespondent's failure to furnish certain data and informa-tion.While there was some delay in furnishing somerequested information, the record shows that it finallywas furnished before the parties began real discussions ofeconomic items and well over a month before the shut-down. Compilation of some of the requested data wastime-consuming and burdensome. Nevertheless, Re-spondent did furnish it, upon being reminded of therequest.There never was any refusal to furnish anyinformation.No bad faith may be inferred from Respondent's con-duct in this respect.2.ImpasseThereisno exactor clearly defined definition of theterm "impasse." In a recent decision finding an impasse,Taft Broadcasting Co.,163NLRB 475, the Boardstated:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneous9 Bethlehem Steel Company(Shipbuilding Division),136 NLRB 1500,1502, enfd.in this respect,320 F.2d 615, 619 (C.A.3); Standard OilCompany of California,144 NLRB520, 521. UNITED STATES SUGAR CORP.understanding of the parties as to the state of negotia-tions, are all relevant factors to be considered indeciding whether an impasse in bargaining existed.... an impasse is no less an impasse because thepartieswere closer to agreement than previously,and a deadlock is still a deadlock whether producedby one or a number of significant and unresolved dif-ferences in position. 10In the instant case, the parties had engaged in many andlengthy bargaining sessions over a period of about 3-1/2months. The first 21 sessions had been devoted exclu-sively to nonmoney items, by agreement of the parties.On June 30, the parties were meeting for the 30th time,and this time with the aid of a Federal mediator. Althoughnumerous issues had been resolved and considerablemovement towards an agreement had been made up tothispoint, there still remained some significant un-resolved differences in positions. They were still apart onthe nonmoney issues of stretchout, Sundays off, and jobpromotion. On the economic issues with respect to whichRespondent had already made concessions in two coun-terproposals, the difference between 14 to 15 percent and5.75-percent increases, not including the 6-percentbonus, separated their economic proposals. This was notan insignificant difference, especially since Respondenthad set for itself a maximum guideline of a 6-percent in-crease, not including the 6-percent bonus.11 They werealso substantially apart on an expiration date for the con-tract. But even more importantly, each side took the posi-tion at that meeting that while its last proposal was not a"final" one, it would not move further unless the othersidemoved first; and neither side would move first. Inview of the foregoing, Respondent and the mediator couldreasonably conclude that the parties were at an impasse,and they so stated at that meeting.Thus, the situation on June 30 may be summed up asfollows: The Respondent had not engaged in any bad-faith bargaining, as previously found. Both parties hadtaken strong and opposing positions on matters which hadto be resolved to reach a contract. Each party had ex-plained its own position and had explored the opposingview. Both parties had bargained in good faith with a sin-cere desire to reach agreement. Each party consideredthat it had made considerable movement on the un-resolved issues but that the last proposal of the opposingparty was too far out to be within range of being reached.Each party indicated that it was in no position to makeany further concession unless the other party moved first.Each party took the position that it would not be the firstone to make another move. In my judgment, an impassein contract negotiations occurred on June 30, 1966, andI so find.12The General Counsel further contends in his brief that"assuming, arguendo, that there was an impasse on June30, 1966, subsequent communications between Respond-ent's counsel Fisher and Grand Lodge RepresentativeUsery broke any such alleged deadlock." He hasreference to the previously detailed telephone conversa-1o See also the Trial Examiner's finding of an impasse in theAmericanShip Buildingcase, 142 NLRB 1362, 1379-80, affirmed in this respect bythe Board and the Courts.11 In the discussion of his finding of an impasse in theAmerican Ship19tions between Fisher and Usery on July 9, 12, and 13, in-sofar as they related to the possibility of using a longerterm contract as a vehicle to "get over the hump" onwages and holidays. I do not agree.On June 8 Fisher was advised by telegram that theunionmembership had rejected Respondent's lastproposal by a virtually unanimous vote. Usery admittedthat in the July 9 conversation Fisher did not say that thiswould do the job but merely agreed to talk to PresidentVaughn about it. There is no indication in the July 12conversation or elsewhere in the record that Fisher hadby that time already talked to Vaughn about it. On theother hand, Usery stated in that conversation that whilehe had given it "quite a bit of thought" he had not hadtime to discuss it with Hollon, the Local's president, andwith Grand Lodge Representative E'Dalgo. He furtherstated in that conversation that they would talk againabout it the next day. The record contains no evidencethat this matter was discussed again in the two telephoneconversations on July 13, other than the remark volun-teered by Usery in the afternoon conversation that he stillhad not had time to talk with Hollon. It thus appears thatexploration of this avenue as a means "to get over thehump" was contingent upon the Union first consultingwith the Local and Fisher first consulting with PresidentVaughn, presumably to obtain their approval for proceed-ing in this manner. When Respondent's officials were in-formed by Fisher on the morning of July 13 that Useryhad not kept his promise to telephone the preceding nightto arrange a definite meeting date, they proceeded to postand to mail the shutdown notices. So far as the recordshows, the aforestated contingency was not fulfilled bythe time the shutdown became effective. Indeed, it wasnot until August 3, the sixth meeting after the shutdown,that the Union made its first concession. It was the shut-down and the lapse of time, with the approaching plantingand harvest season, which broke the impasse. Under allthe circumstances, I find that the bargaining impasse,which began on June 30, 1966, was not broken at anytime before the shutdown became effective at the end ofthe workday on July 15.3.Concluding findingsI have found that an impasse in negotiations had beenreached on June 30, 1966, in the course of good-faith bar-gaining and that this impasse continued in effect from thattime until a period after the July 15 shutdown of opera-tions.Respondent was therefore privileged, withoutviolating the Act, to lay off its employees at any timewhile the bargaining impasse was in effect beginning withJune 30, 1966.13 Respondent's failure to recall the May28 laid-off employees after July 4, stands on the samelegal footing as its shutdown and layoff of the remainingemployees on July 15, and is therefore equally privilegedand lawful. For the same reasons, Respondent was actingwithin its lawful rights in electing not to cancel the shut-down when it was informed on the afternoon of July 13Buildingcase,supra,the Trial Examiner considered 8 to 9 cents "not apetty difference."12AmericanShipandTaftcases,supra13 American Ship Buildingcase,supra,380 U S. 300,UnionCarbideCorporation,165 NLRB 254350-212 0-70-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Usery had finally agreed to another meeting on July19.Accordingly, I find that Respondent's conduct in notrecalling the laid-off employees after July 4 and in layingoff its remaining employees on July 15 until a contractwas negotiated did not violate Section 8(a)(1) and (3) ofthe Act.In view of my above findings, I deem it unnecessary topass upon Respondent's additional contention that its ac-tionwas motivated by significant economic justificationand for that reason alone was permissible and lawful evenin the absence of a bargaining impasse." Accordingly, Iwill recommend that the complaint be dismissed in its en-tirety.CONCLUSIONS OF LAWRespondent has not engaged in conduct violative ofSection 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact andconclusions of law and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I herebyrecommend that the complaint against the Respondent,United States Sugar Corporation, Clewiston, Florida, bedismissedin its entirety.'4By thesame token,Ideem it unnecessaryto consider the impact ofthe Board's recent decisioninEveninc News Association,166 NLRB 219.